DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10 and 17 are objected to because of the following informalities:  “symptom[“ should read –symptom--.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
audio device in claims 1, 10, and 17
massage device in claims 1, 10, and 17
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 5, and 13 each recite the limitation “the desired symptoms”, while parent claim 1 or 10 recites a desired symptom. There is insufficient antecedent basis for plural “desired symptoms” in the claims.
Claim limitation “massage device to produce a haptic response” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function, as there is no disclosure of any particular structure, either explicitly or inherently, to perform the function of providing the haptic response. As would be recognized by those of ordinary skill in the art, there are many different ways to effect massage or a haptic response, including back and shoulder massage. The specification does not provide sufficient details such that one or ordinary skill in the art would understand which structures perform the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  As described above, the disclosure does not provide adequate structure to perform the claimed function of providing a haptic response, such as a back or shoulder massage. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 10, 12, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0189639 (Mastrianni) in view of U.S. Patent Application Publication No. 2008/0269629 (Reiner).
Regarding claim 1, Mastrianni teaches a system (abstract; [0002]), comprising: 
a memory (Figure 3, memory, 241) that stores computer executable components ([0070]; [0075]; [0088]); 
Figure 3, processor, 204), operably coupled to the memory (241), and that executes the computer executable components stored in the memory (241) ([0070]; [0088]), wherein the computer executable components comprise: 
a machine learning component configured to: 
monitors, via one or more sensors (Figure 1, EEG sensors, 108a, 108b, 108c and “other biometric devices”), a state of an entity ([0035]; [0038]-[0039]; EEG, blood pressure cuff, pulse oximeter, heart rate monitor, [0047], [0063] and [0070]; machine learning, [0068]), and 
detects, by analyzing the state of the entity, that a defined symptom of the entity is increasing (stress indicated: [0038]-[0039]; [0044]; [0051]; [0057]); and 
a response component that: 
transmits a first signal that causes an audio device (Figure 1, audio speakers, 106) to produce an audio response selected to decrease the defined symptom ([0035]; audio stimulus delivered to reduce stress measured in biometric data, [0064]; [0077]-[0081]), and 
in response to a determination that the defined symptom has not decreased as a result of the audio response, transmits a second signal that causes a tactile device to produce a haptic response to the entity, wherein the haptic response is selected to decrease the defined symptom (tactile stimulus [0036]; audio stimulus is replaced with tactile stimulus when biometric data indicates stress level is not sufficiently reduced by audio stimulus: [0051], [0056]-[0057], [0064], [0077]-[0081]).

However, Reiner teaches a system, comprising: a processor (Figure 2, microprocessor, 50), operably coupled to a memory storing computer executable components configured to: monitor a state of an entity via one or more sensors, and providing a response to the entity based on symptoms detected by analyzing the state of the entity ([0019]-[0021]; [0022]; [0029]); wherein the response is transmission of a signal causing a massage device (Figure 2, roller system, 16) to produce a haptic response to the entity that is selected to decrease the symptoms detected ([0009]; [0012]; [0016]; [0019]-[0021]; [0022]; [0029]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the shoulder or back massage device of Reiner as the tactile device of Mastrianni, because Reiner teaches providing biofeedback via a shoulder or back massage “promotes relaxation” to assist a user in controlling negative symptoms, such as increased respiration indicating stress ([0009]; [0012]).
Regarding claim 3, Mastrianni in view of Reiner teaches all the limitations of claim 1. The modified system of Mastrianni and Reiner teaches the haptic response is a shoulder massage or a back massage (see discussion for claim 1; Reiner, [0016]).
Regarding claim 6, Mastrianni in view of Reiner teaches all the limitations of claim 1. Mastrianni teaches the one or more sensors are a microphone to detect voice of the entity, a heart rate monitor to detect heart rate of the entity, a pulse monitor to detect pulse of the entity, an accelerometer to measure body movement of the entity, a blood pressure monitor to measure blood pressure of the entity, or a pulse oximeter to monitor blood oxygen level of the entity ([0040]; [0047]; [0063]; [0070]).
claim 10, Mastrianni teaches a computer-implemented method (abstract; [0002]; [0011]; [0027]; [0077]-[0081]; [0088]), comprising: 
monitoring, by a system operatively coupled to a processor (Figure 3, processor, 204), via one or more sensors (Figure 1, EEG sensors, 108a, 108b, 108c and “other biometric devices”), a state of an entity ([0035]; [0038]-[0039]; EEG, blood pressure cuff, pulse oximeter, heart rate monitor, [0047], [0063] and [0070]; [0068]; [0088]);
detecting, by the system, by analyzing the state of the entity, that a defined symptom of the entity is increasing (stress indicated: [0038]-[0039]; [0044]; [0051]; [0057]);
transmitting, by the system, a first signal that causes an audio device (Figure 1, audio speakers, 106) to produce an audio response selected to decrease the defined symptom ([0035]; audio stimulus delivered to reduce stress measured in biometric data, [0064]; [0077]-[0081]); and 
in response to determining that the defined symptom has not decreased as a result of the audio response, transmitting, by the system, a second signal that causes a tactile device to produce a haptic response to the entity, wherein the haptic response is selected to decrease the defined symptom (tactile stimulus [0036]; audio stimulus is replaced with tactile stimulus when biometric data indicates stress level is not sufficiently reduced by audio stimulus: [0051], [0056]-[0057], [0064], [0077]-[0081]).
Mastrianni teaches the tactile device includes a fan to simulate a breeze ([0064]), and does not teach the tactile device is a massage device.
However, Reiner teaches a computer-implemented method (abstract; [0012]; [0029]), comprising: monitoring, by a system operatively coupled to a processor (Figure 2, microprocessor, 50), via one or more sensors, a state of an entity, and providing a response to the Figure 2, roller system, 16) to produce a haptic response to the entity that is selected to decrease the symptoms detected ([0009]; [0012]; [0016]; [0019]-[0021]; [0022]; [0029]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the shoulder or back massage device of Reiner as the tactile device of Mastrianni, because Reiner teaches providing biofeedback via a shoulder or back massage “promotes relaxation” to assist a user in controlling negative symptoms, such as increased respiration indicating stress ([0009]; [0012]).
Regarding claim 12, Mastrianni in view of Reiner teaches all the limitations of claim 10. The modified method of Mastrianni and Reiner teaches the haptic response is a shoulder massage or a back massage (see discussion for claim 10; Reiner, [0016]).
Regarding claim 17, Mastrianni teaches a computer program product comprising a non-transitory computer readable medium having program instructions embodied therewith ([0088]), the program instructions executable by a processor (Figure 3, processor, 204) to cause the processor (204) to: 
monitor, via one or more sensors (Figure 1, EEG sensors, 108a, 108b, 108c and “other biometric devices”), a state of an entity ([0035]; [0038]-[0039]; EEG, blood pressure cuff, pulse oximeter, heart rate monitor, [0047], [0063] and [0070]; [0068]; [0088]);
detect, by analyzing the state of the entity, that a defined symptom of the entity is increasing (stress indicated: [0038]-[0039]; [0044]; [0051]; [0057]); and
Figure 1, audio speakers, 106) to produce an audio response selected to decrease the defined symptom ([0035]; audio stimulus delivered to reduce stress measured in biometric data, [0064]; [0077]-[0081]); and 
in response to determining that the defined symptom has not decreased as a result of the audio response, transmitting, by the system, a second signal that causes a tactile device to produce a haptic response to the entity, wherein the haptic response is selected to decrease the defined symptom (tactile stimulus [0036]; audio stimulus is replaced with tactile stimulus when biometric data indicates stress level is not sufficiently reduced by audio stimulus: [0051], [0056]-[0057], [0064], [0077]-[0081]).
Mastrianni teaches the tactile device includes a fan to simulate a breeze ([0064]), and does not teach the tactile device is a massage device.
However, Reiner teaches a computer-implemented method (abstract; [0012]; [0029]), comprising: monitoring, by a system operatively coupled to a processor (Figure 2, microprocessor, 50), via one or more sensors, a state of an entity, and providing a response to the entity based on symptoms detected by analyzing the state of the entity ([0019]-[0021]; [0022]; [0029]); wherein the response is transmission of a signal causing a massage device (Figure 2, roller system, 16) to produce a haptic response to the entity that is selected to decrease the symptoms detected ([0009]; [0012]; [0016]; [0019]-[0021]; [0022]; [0029]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the shoulder or back massage device of Reiner as the tactile device of Mastrianni, because Reiner teaches providing biofeedback via a shoulder or back massage “promotes relaxation” to assist a user in controlling negative symptoms, such as increased respiration indicating stress ([0009]; [0012]).
claim 19, Mastrianni in view of Reiner teaches all the limitations of claim 17. The modified method of Mastrianni and Reiner teaches the haptic response is a shoulder massage or a back massage (see discussion for claim 17; Reiner, [0016]).
Claims 2, 4, 5, 11, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0189639 (Mastrianni) in view of U.S. Patent Application Publication No. 2008/0269629 (Reiner) as applied to claim 1, 10, or 17 above, and further in view of U.S. Patent Application Publication No. 2018/0104439 (Tzvieli).
Regarding claims 2, 11, and 18, Mastrianni in view of Reiner teaches all the limitations of claim 1, 10, or 17. The modified system, method, and computer program products of Mastrianni and Reiner do not teach the audio response is a breathing exercise, music, or a heartbeat sound.
However, Tzvieli teaches a system ([0220]), method ([0242]), and computer program product (computer includes memory, processor, [0059]; computer, [0221]; system includes processor, memory, computer-executable instructions, [0242]), comprising: a processor configured to: monitor a state of an entity ([0220]; [0242]); detect defined symptoms of the entity by analyzing the state of the entity ([0220]; [0242]); and transmit a signal that causes an audio device to produce an audio response or a tactile device to cause a haptic response to be provided to the entity, wherein transmission of the signal that causes the audio response or the haptic response is based on detection of the defined symptoms ([0225]-[0227]; [0242]); wherein the audio response is a breathing exercise or music ([0225]-[0227]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the audio response of Mastrianni to include a breathing exercise or music as taught by 
Regarding claim 4, Mastrianni in view of Reiner teaches all the limitations of claim 1. The modified system of Mastrianni and Reiner teaches the audio or haptic responses are generated following detection of the defined symptoms (see discussion for claims 1 and 10), but does not specify the audio or haptic response is generated at a time period less than 1 minute from the time of the detection of the defined symptoms.
However, Tzvieli teaches a system ([0220]) and method ([0242]), comprising: a processor configured to: monitor a state of an entity ([0220]; [0242]); detect defined symptoms of the entity by analyzing the state of the entity ([0220]; [0242]); and transmit a signal that causes an audio device to produce an audio response or a tactile device to cause a haptic response to be provided to the entity, wherein transmission of the signal that causes the audio response or the haptic response is based on detection of the defined symptoms ([0225]-[0227]; [0242]); wherein the audio or haptic response is generated at a time period less than 1 minute from time of the detection of the defined symptoms ([0228]; [0232]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Mastrianni and Reiner such that the audio or haptic response is generated less than a minute from the time of the detection of the defined symptoms as taught by Tzvieli, because Tzvieli teaches providing the audio or haptic response within such a time period facilitates rapid mitigation of the user’s stress ([0228]; [0232]). 
Regarding claims 5 and 13, Mastrianni in view of Reiner teaches all the limitations of claims 1 and 10. The modified system and method of Mastrianni and Reiner teaches the audio or haptic responses are changed following determination that the biometric data indicates the 
However, Tzvieli teaches a system ([0220]) and method ([0242]), comprising: a processor configured to: monitor a state of an entity ([0220]; [0242]); detect defined symptoms of the entity by analyzing the state of the entity ([0220]; [0242]); and transmit a signal that causes an audio device to produce an audio response or a tactile device to cause a haptic response to be provided to the entity, wherein transmission of the signal that causes the audio response or the haptic response is based on detection of the defined symptoms ([0225]-[0227]; [0242]); wherein the audio response or the haptic response is changed based on a determination that the defined symptoms have increased over time ([0227]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Mastrianni and Reiner such that the audio or haptic responses are changed based on a determination that the designated symptoms have increased over time as taught by Tzvieli, because adjusting the audio or haptic response upon a determination that the user’s indication of stress has increased over time permits the audio or haptic response to be better tailored to the user to more effectively provide stress reduction ([0227]), which is desired by Mastrianni ([0032]-[0034]).
Claims 7-9, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0189639 (Mastrianni) in view of U.S. Patent Application Publication No. 2008/0269629 (Reiner) as applied to claim 1, 10, or 17 above, and further in view of U.S. Patent Application Publication No. 2012/0182143 (Gaines et al.).
claims 7-9, 14-16, and 20, Mastrianni in view of Reiner teaches all the limitations of claims 1, 10, or 17. Mastrianni teaches capturing and analyzing the user’s voice ([0047]), but does not teach utilizing voice recognition to detect a call for help from the user, or notifying a caregiver or an emergency service upon detection of the call for help from the user. Mastrianni additionally does not teach a notification component is configured to notify a caregiver or emergency service if the defined symptom meets a threshold level.
However, Gaines et al. teaches a system and computer-implemented method, comprising: monitoring a user via a processor and utilizing voice recognition to detect a call for help from the entity, and notifying a caregiver or an emergency service upon detection of the call for help ([0010]-[0011]; [0083]). Gaines further teaches a notification component is configured to notify a caregiver or emergency service if the defined symptom meets a threshold level (when received data exceeds “high severity” threshold, emergency services are notified, “high severity alarm condition, e.g. a significant medical emergency, such as emergency 911”, [0045]-[0046]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Mastrianni and Reiner to utilize voice recognition to detect a call for help from the entity and to notify the caregiver or the emergency service upon detection of a call for help from the entity, and to notify a caregiver or emergency service if the defined symptom meets a threshold as taught by Gaines et al., because Gaines et al. teaches such functions expedite providing medical assistance to the entity by automating contacting the caregiver or emergency service when needed ([0083]). 
Response to Arguments
Applicant’s arguments, see pages 7-8, filed 21 September 2020, with respect to the rejections of claims 1-9 and 17-20 under 35 U.S.C. 101 and 112, respectively, have been fully considered and are persuasive.  The rejections of 23 June 2020 have been withdrawn. 
Applicant’s arguments, see pages 8-13, filed 21 September 2020, with respect to the rejections of claims 1-20 under 35 U.S.C. 102 and 103 citing at least Tzvieli have been fully considered and are persuasive in light of the amendments to the claims.  Therefore, the rejections have been withdrawn.  However, upon further consideration and as necessitated by the amendments to the claims, a new ground of rejection is made in view of Mastrianni and at least Reiner as these references in combination better teach and/or suggest applicant’s claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE R DORNA whose telephone number is (571)270-7483.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARRIE R DORNA/Primary Examiner, Art Unit 3791